                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

MATTHEW HUSKEY                                                                               PLAINTIFF

v.                                                                                 No. 1:17CV140-JMV

MARSHALL FISHER, ET AL.                                                                  DEFENDANTS


                           ORDER SETTING STATUS CONFERENCE

        This matter comes before the court on remand from the Fifth Circuit Court of Appeals for a

determination of the timeliness of the plaintiff’s motion [140] under Fed. R. Civ. P. 59(e) to alter or

amend judgment, which could ultimately bear on the Fifth Circuit’s determination of the timeliness of

the plaintiff’s notice of appeal [151]. In an order appointing the plaintiff counsel, this court identified

six issues for the parties to present to resolve whether the Rule 59(e) motion was timely. To aid in

the process, the court will set a status conference so the parties can discuss what, if any, discovery may

be required, a reasonable timeframe to collect documents and present briefs to the court, and any other

matters regarding the issues relevant to the remand. As such, the court SETS the Telephonic Status

Conference for Tuesday, July 13, 2021, at 10:00 a.m..

        SO ORDERED, this, the 9th day of July, 2021.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
